302 F.2d 731
SHELL OIL COMPANY, Appellant,v.C. P. McKNIGHT and H. H. Green, Appellees.
No. 19052.
United States Court of Appeals Fifth Circuit.
May 17, 1962.

Appeal form the United States District Court for the Eastern District of Texas; Joe W. Sheehy, Judge.
R. H. Whilden, W. G. Winters, Jr., Houston, Tex., for appellant.
William M. Steger, Murph Wilson, Thomas Y. Banks, and Wilson, Miller, Spivey & Steger, Tyler, Tax., for appellees.
Before JONES, BROWN and GEWIN, Circuit Judges.
PER CURIAM.


1
We are in agreement with the decision reached by the district court, 204 F. Supp. 159, and with the reasons assigned by it for its decision.  The judgment is


2
Affirmed.